Citation Nr: 0027569	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to a compensable initial rating for left 
ulnar neuropathy.

2.  Entitlement to a compensable initial rating for fracture 
of the right 5th metacarpal.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1990 to April 
1997.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that established service connection for 
left ulnar neuropathy and for fracture of the right 5th 
metacarpal, assigning noncompensable evaluations for each.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran submitted a notice of disagreement in September 
1998.  The RO issued a statement of the case in September 
1998 and received the veteran's substantive appeal in April 
1999.  The veteran has not requested a hearing.  



REMAND

The claims for higher initial ratings are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
However, the establishment of a plausible claim does not 
resolve the issue, it merely triggers VA's duty to assist.  
See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Littke v. Derwinski, 1 Vet. App. 90, 91-92 (1990).  
In this case, there is a further duty to assist the veteran 
in developing the facts pertinent to the claims.  

I.  Left Ulnar Neuropathy

The veteran's SMRs reflect that he had possibly dislocated 
the right shoulder during a parachute landing in 1994 for 
which he underwent treatment and rehabilitative therapy.  The 
SMRs reflect that he complained of left shoulder, arm, and 
hand pain and numbness in November 1995, which was felt to be 
caused by overuse as no previous trauma had been shown.  A 
March 1996 electromyography (EMG) report suggested left 
carpal tunnel syndrome and left ulnar neuropathy.

In June 1998, a VA examiner noted that the claims file was 
not available for review.  The examiner examined the veteran 
on the basis that he had suffered a dislocation of the left 
shoulder during active service.  The examiner specifically 
noted that the in-service EMG report should be obtained.  The 
examiner gave a diagnosis of left shoulder dislocation with 
chronic shoulder pain, possibly associated with brachial 
plexus lesion.  

In August 1998, the RO established service connection for 
left ulnar neuropathy, but in rating the disorder, did not 
include any symptom of left shoulder dislocation or 
subluxation.

The Board notes that VA's duty to assist includes performing 
a VA examination with the benefit of the claims file, so that 
the examination report will be an informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds a 
clear duty to assist here, especially because the VA examiner 
has requested review of the EMG report, which currently is of 
record.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

In October 1998, the veteran submitted an August 1998 private 
surgery report reflecting arthroscopy and surgical repair 
(thermal capsulorrhaphy) of the left shoulder joint ligaments 
because of left shoulder instability.  The report notes that 
left shoulder problems began with shoulder subluxation while 
the veteran was a paratrooper.  

Subsequently, the RO asked the veteran to authorize release 
of any additional private medical reports but the veteran did 
not respond to the request.  

Both the post-service VA examination report and private 
surgery report mentioned above suggest that left shoulder 
pain, instability and surgery should be considered as part of 
the service-connected left arm disorder.  However, neither 
author had the benefit of the claims file, which does not 
reflect any subluxation of the left shoulder during active 
service, but does show some laxity and considerable 
investigation of his neurological complaints, including 
consideration of thoracic outlet syndrome.  In addition, the 
private surgery report suggests that left shoulder 
instability has since been surgically corrected.

In this case, an addendum report is requested to address 
whether there is left shoulder limitation of motion, 
instability, brachial plexus lesion, symptomatic 
postoperative scar or other symptoms and whether any such 
symptom found is related to any incident of active service.  
The veteran may be re-examined for this purpose if necessary. 

II.  Right 5th Metacarpal Fracture 

The veteran reported right hand pain, weakness, and 
diminished sensation during his June 1998 VA examination.  
The examiner found the veteran's complaints to be the only 
residuals.  No X-rays were taken.  The VA examiner noted that 
the claims file was not available for review.  

The Board requests that the report be returned to the 
examiner and that the examiner review the claims file and 
offer an addendum opinion reflecting review of the claims and 
addressing whether there is any additional information 
pertinent to this issue.  The veteran may be reexamined if 
necessary.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining any necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his June 1998 VA 
examination.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
claims file and a copy of this remand 
must be made available to the examiner 
who conducted the June 1998 VA 
examination.  If that examiner is not 
available, a qualified substitute may be 
used.  

3.  The examiner should review the claims 
file and provide an addendum, which 
reflects review of the claims file and 
addresses whether it is at least as 
likely as not that any left shoulder 
symptom or symptoms, such as pain, 
subluxation or instability, is/are a 
result of active service.  

4.  If, and only if, any left shoulder 
symptom is attributed to active service, 
the examiner is requested to determine 
whether there is any impairment such as 
limitation of motion or other impairment 
due to pain, fatigue, weakness, or loss 
of coordination and whether the surgical 
scar is symptomatic or has resulted in 
any impairment.  The veteran may be 
reexamined if necessary.   

5.  The examiner is also asked to prepare 
an addendum addressing whether, upon 
review of the claims file, there is any 
additional information pertinent to 
rating the right 5th metacarpal fracture.  
The veteran may be reexamined if 
necessary.  Any further findings should 
be set forth in a type written report. 

6.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

7.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

8.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

9.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



